FILED

T APR - 1 2015
UNITED STATES DISTRICT COUR cm. “.3. mm“ & mummy

FOR THE DISTRICT OF COLUMBIA Courts for tho Distmn of Columbia

ROLLY O’DELL KINNELL, )
)
Plaintiff, )
) Case: 1:15-cv-00469
V, ) Assigned To : Unassigned
) Assign. Date : 4/1/2015
UNITED STATES JUDICIAL COURTS TN ) Description: Pro Se Gen. Civil (F Deck)
KANSAS — TENTH CIRCUIT, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff 3 application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed the plaintiff‘s complaint, keeping in mind that complaints ﬁled
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants,
however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp.
237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the Court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of

the minimum stande of Rule 8 is to give fair notice to the defendants of the claim being

asserted, sufﬁcient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

The complaint neither includes a statement regarding the Court’s jurisdiction nor
identiﬁes the contract underlying plaintiff’s breach of contract claim. It is impossible to discern
which defendant has taken which action that has caused plaintiff to suffer the injuries for which
he demands damages of “Three-Hundered Million Dollars.” Compl. 1i 6. Review of the exhibits

attached to the complaint shed no light on the nature of plaintiffs claims.

As drafted, the complaint fails to comply with Rule 8(a) and therefore it will be

dismissed. An Order consistent with this Memorandum Opinion is issued separately.

 
    

nlted tates District udge

DATE: W37 2,015